COURT OF APPEALS FOR THE
                           F IRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:         In re Keith Wilson, Relator

Appellate case number:       01-19-00381-CV

Trial court case number:     10-DCV-180326

Trial court:                 458th District Court of Fort Bend County

        On May 20, 2019, relator, Keith Wilson, filed a petition for writ of mandamus
seeking to vacate the respondent trial judge’s May 17, 2019 order denying relator’s “Plea
to the Jurisdiction and Motion to Dismiss” in this civil assault case. With the petition,
relator also filed an “Emergency Motion for Stay Pending Petition for Writ of Mandamus”
on May 20, 2019, seeking a stay of all proceedings, including the jury trial set for May 21,
2019, pending disposition of this petition, with the required certificate of compliance. See
TEX. R. APP. P. 52.10(a). The Court denies the relator’s emergency motion for stay.

       It is so ORDERED.
Judge’s signature: _/s/ Evelyn V. Keyes________________
                    Acting individually    Acting for the Court
Date: __May 21, 2019____